EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert Hansen (#43656) on 9/24/2021.
The application has been amended as follows: 

Claim 10:
A method of cardiac mapping, comprising: 
attaching 12 electrodes of an electrocardiogram (ECG) device to the chest of a patient; 
recording electrocardiogram (ECG) data using the ECG device; 
generating a premature ventricular contraction (PVC) activation map of the patient’s the heart, based on the ECG data, a three-dimensional (3D) chest model, and two-dimensional (2D) images of the heart, the PVC activation map including an area of earliest activation; 
determining an offset between the actual location of each of the electrodes and ideal locations of each of the electrodes included in the 3D chest model based on a 
adjusting the activation map based on the determined offset, 
wherein the 3D chest model is generated by: 
applying at least three fiducial markers to the patient’s body with two of the fiducial markers disposed on the shoulders of the patient and one of the fiducial markers disposed on the sternum of the patient, wherein the fiducial markers reflect different wavelengths of light, have different shapes, or reflect different wavelengths of light and have different shapes, such that the fiducial markers are distinguishable using image processing; 
generating external image data of the patient’s body including imaging the fiducial markers and the electrodes; 
identifying anatomical locations corresponding to the fiducial markers by analyzing the image data to detect the light reflected from the fiducial markers, the different shapes of the markers, or both the light reflected from the fiducial markers and the different shapes of the fiducial markers; and
merging the image data with a 3D anatomical model of the patient’s chest generated using the 2D images by registering the identified anatomical locations with corresponding anatomical locations in imaging obtained from computer tomography (CT) or magnetic resonance imaging (MRI) scans.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The closest prior art of record is Van Dam in view of Gwerder. Van Dam in view of Gwerder discloses a method cardiac mapping that includes the steps of: attaching electrodes an ECG device to the chest, recording ECG data from the ECG device, 
However, Dam in view of Gwerder fails to disclose placing two of the fiducial markers on the shoulders and one of the fiducial markers placed on the sternum. .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIAN X LUKJAN whose telephone number is (571)270-7305.  The examiner can normally be reached on Monday - Friday 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





SEBASTIAN X LUKJAN
/SXL/Examiner, Art Unit 3792  


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792